internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-102096-00 cc psi b1 date district_director taxpayer’s name taxpayer’s address taxpayer’s ein years involved legend date of conference a b c d e city appraiser property tax1 country1 country2 year1 year2 year5 x business a b c d e f g h n1 n2 n3 n4 tam-102096-00 n5 n6 d1 d2 d3 d4 d5 d6 d7 d8 d9 d10 d11 d12 d13 d14 d15 d16 d17 d18 d19 d20 dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey tam-102096-00 dollar_figurez dollar_figureaa dollar_figureab dollar_figureac dollar_figuread dollar_figureae dollar_figureaf dollar_figureag dollar_figureai dollar_figureaj dollar_figureak issues is the substance of the series of transactions involving the property a sale of part of the property or an economic sham is the substance of the series of transactions involving the property a financing_arrangement if the substance of the transactions is a sale of part of the property what portion of the property was sold if the substance of the transactions is a sale of part of the property how should the taxpayer’s basis in the property be allocated for determining the gain_or_loss on the part sold preliminary matters the facts as described below were taken from the agreed upon facts of the taxpayer and district_counsel and additional submissions made by the taxpayer under penalties of perjury the parties have submitted several documents as exemplars of the documents executed in carrying out the various transactions the parties agree that the documents were executed but do not agree on certain facts underlying the execution of the documents accordingly among the issues submitted to the national_office we consider issue to be a question of fact and because the facts are not fully developed we do not definitively resolve that issue herein however because we believe that there are numerous factors in the record submitted to the national_office that aid in resolving this issue we review those relevant factors conclusion sec_1 the series of transactions involving the property is not an economic sham the series of transactions involving the property is not a financing_arrangement tam-102096-00 c sold to d an interest in the property of at least a but not d a part of the taxpayer’s basis in the property should be equitably apportioned to the percentage interest that is determined to have been sold facts the series of transactions a is the common parent of an affiliated_group_of_corporations that files federal_income_tax returns on the basis of a calendar_year a uses an accrual_method of accounting one of a’s subsidiaries is b in year1 b acquired land located in country1 and in year2 commenced the construction of a building land and building collectively the property to be used for its city operations b later considered entering into a sale-leaseback arrangement with a third party to reduce its exposure to the vagaries of the city real_estate market but rejected this option because a sale of the building would have triggered a n5 percent tax in country1 on d1 b and c1 one of b’s wholly owned u s subsidiaries entered into an agreement for lease under the agreement for lease b agreed to grant a lease of the property to c for years beginning on d3 the agreement for lease recited the facts that b was in the process of constructing an office building for its own use and at its own cost and that b planned to refinance the cost of that building the parties agreed that the lease shall be executed on the later of completion of the building or d4 which was the intended completion date c agreed to issue n1 shares of dollar_figurea nominal value stock to b at the time the lease was executed and to pay b a yearly rent of one peppercorn if demanded c did not agree to assume any third-party debt c agreed to grant an underlease to b the agreement provided that each party would not assign its interest without the prior written consent of the other which would not be unreasonably withheld a draft copy of the lease was attached to the agreement for lease on d5 b and c entered into an agreement for underlease this agreement required the parties to enter into an underlease in the property on the later of the completion of the building or d4 the period of the underlease was scheduled to start on d4 and rents accrued after that date even if the underlease had not been executed by that date a draft copy of the underlease was attached to the agreement for underlease the underlease is for an initial n2-year period the underlease provides for n3 n4-year renewal options the underlease is a net_lease requiring b to pay maintenance repairs insurance and other expenses also c is entitled to receive the following annual rents from b dollar_figureb from d4 to d6 dollar_figurec net_income from sub- underleases up to dollar_figured from d7 to d8 and dollar_figured from d9 to d10 the underlease provides that the rent is subject_to further adjustment at rent review dates every n3 1c was incorporated on d2 tam-102096-00 years which begin on d9 the agreement provides that b would not assign its interest other than by sub-underletting in accordance with certain restrictions before the underlease was executed but c could assign its interest on d5 c entered into an agreement to assign and enter into a co-ownership deed agreement to assign with d a country1 corporation a draft copy of the co- ownership deed was attached to the agreement to assign the agreement to assign states that there should also be attached a draft copy of a deed of assignment of the benefit of the agreement for lease and of the reversion to the agreement for underlease but no such document was attached to the copy in our file see clause sec_1 dollar_figure and under clause of the agreement to assign c agreed to sell and d agreed to buy the beneficial_interest in the property to be granted to d by virtue of the co-ownership deed which was defined to be a co-ownership deed in the form of the draft annexed see also clause sec_1 dollar_figure and clause provided that the beneficial_interest is sold subject_to and with the benefit of all matters referred to in the agreement for lease as well as the agreement for underlease the sale was scheduled for d4 the property was unencumbered the purchase_price was dollar_figuree also under clause of the agreement to assign d agreed to make an advance_payment of part of the purchase_price by depositing dollar_figuref with c c agreed to pay d c percent interest per annum on this deposit money in equal monthly installments from d5 through d12 d was required to pay the dollar_figureg balance to c on d4 the parties agreed to execute on the day of sale the attached copy of the deed of assignment of the benefit of the agreement for lease and of the reversion to the agreement for underlease the parties also agreed to execute the lease the co-ownership deed immediately after the lease is granted and the underlease additionally the parties agreed to execute a rent direction notice in the form of an annexed draft following the grant of the underlease and pending the grant of the underlease direct b to make any payments due under the agreement for underlease in the manner prescribed in the rent direction notice under clause the parties agreed that with effect from completion of a deed of assignment of the benefit of the agreement for lease and of the reversion to the agreement for underlease they shall in all respects observe and perform their respective obligations under the co-ownership deed as if it had been completed see also clause the agreement to assign provided that neither party could assign its benefit under the agreement to a person other than an affiliate on d5 b entered into a consent with c and d the consent recited that c proposes to assign the benefit of the agreement for lease along with the benefit and subject_to the agreement for underlease to both itself and d as tenants in common pursuant to the terms of the agreement to assign the consent provided that b consented to that action the consent states that there should be attached a draft copy of a deed which is to be executed after the lease is completed but no such 2we do not know whether d was subject_to u s income_tax 3apparently this is the same type of document that was signed on d11 and is discussed below tam-102096-00 document is in our file see clause on d11 d paid the balance of dollar_figureg to c on that same date c and d signed an assignment of agreement for lease by this document c assigned to d an interest in the agreement for lease and of the reversion to the agreement for underlease as previously agreed to in the agreement to assign c distributed dollar_figuree to b as a dividend the taxpayer represents that c incurred the following amounts of selling_expenses attributable to the transfer of the interest to d tax1 paid on creation of lease tax1 paid on transfer of interest to d additional tax1 paid legal fees total dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel between april and july of year5 the construction of the property was completed and b commenced physical occupation on d13 c and a newly formed wholly owned subsidiary of b e signed an assignment of agreement for lease by this document c assigned to e the entire_interest c had in the agreement for lease and of the reversion to the agreement for underlease e paid c consideration of dollar_figurem on d13 d and e entered into the lease with b on that same date b entered into the underlease with d and e also on that same date d and e signed the co- ownership deed the substance of the co-ownership deed was the same in all material respects as the draft copy that was attached to the agreement to assign which was dated d5 however because c assigned its interest to e the co-ownership deed is between d and e even though the draft co-ownership deed is between c and d a represents that because of an overall decline in the city real_estate market the value of the property declined between d5 when c and d entered into the agreement to assign and d11 when c and d entered into the actual assignment of agreement for lease a requested separate market appraisals of c’s b interest and d’s a interest be prepared by appraiser the appraisals dated d14 determined the value of c’s b interest to be dollar_figureo and d’s a interest to be dollar_figuren as of d11 these valuations took into consideration d’s right to the preference returns described below and the corresponding limitation on c’s right to rental income from the property c’s total basis in the property as of d4 was dollar_figurep the terms of the transfer to d as discussed above c and d signed an assignment of agreement for lease on d11 by this document and in consideration of dollar_figuree c assigned to d an interest in the agreement for lease and of the reversion to the agreement for underlease pursuant to the terms in the agreement to assign under clause of the agreement to assign c tam-102096-00 agreed to sell and d agreed to buy the beneficial_interest in the property to be granted to d by virtue of the co-ownership deed which was only in draft form at that time under clause of the agreement to assign the parties agreed that when they signed a document in the form of the assignment of agreement for lease they shall in all respects observe and perform their respective obligations under the co-ownership deed as if it had been completed clause of the draft co-ownership deed contains a declaration to hold the property in trust with c and d as the trustees clause sec_1 and designate c as the principal trustee with management responsibility for the property in clause the parties agree that their relationship is a partnership for u s income_tax purposes to which c and d are deemed to have contributed their respective interests in the property in addition clause provides that all provisions of the co-ownership deed relating to the maintenance of capital accounts are intended to comply with united_states treasury regulations applicable under sec_704 of the code and to provide for allocations which have ‘substantial economic effect’ within the meaning of those regulations under clause sec_3 and the trustees have the power to sell the property before the expiration of the trust period n6 years from its inception however pursuant to clause sec_11 and the trustees cannot sell the entire property before the expiration of the trust period unless both beneficial owners agree initially the beneficial owners are c and d clause provides that the trustees should hold the proceeds of a partial sale of the property for the benefit of c and d or their successors clause also provides that if the entire property is sold the proceeds shall be distributed in accordance with the capital_account sec_5 after giving effect to adjustments attributable to all transactions prior to such distribution up to the amounts thereof and then any remainder would be distributed b to c and a to d in no event will d receive less than a of the proceeds on the expiration of the trust period a sale is mandated and the distribution of the proceeds are similar to that set forth above see clause clause provides generally that if there is net income6 from the property d is entitled to the annual preference return until d15 and c is entitled to the balance if any clause dollar_figure defines preference return to be the following listed amounts or the 4clause expressly states that the parties’ relationship is not a partnership for purposes of the laws of any other jurisdiction including country1 5under clause the reference to capital accounts means the capital accounts maintained in accordance with sec_1_704-1 6under clause the term net_income means gross_income less deductions which could be a negative number under clause the term gross_income is generally defined as all sums received in respect of the property under clause the term deductions is generally defined as all expenses except depreciation tam-102096-00 net_income if less dollar_figureb from d4 to d6 dollar_figurec from d7 to d8 dollar_figureq from d9 to d16 and dollar_figurer or a of the net_income whichever is greater from d17 to d15 c is entitled to the balance of the net_income from the property during the n5-year period that d is entitled to receive preference returns see clause if the net_income for a year computed before subtracting c's maximum deduction for that year is a negative figure however d is not entitled to a preference return for that year and the parties will share the loss b to c and a to d see clause under clause after d15 c and d are entitled to b and a respectively of the net_income from the property see clauses dollar_figure and clause provides generally that all liabilities and expenditures shall be borne by the beneficial owners in the proportions initially the beneficial owners are c and d see clause the proportions are defined to be b for c and a for d see clause clause provides special allocations during the first n3 years of the co- ownership during the period from d4 to d6 c has to pay all deductions8 in each accounting year up to a maximum of dollar_figures minus any amount of rent that exceeds dollar_figureb during the period from d7 to d8 c has to pay all deductions in each year up to a maximum of dollar_figuret minus any amount of rent that exceeds dollar_figurec after d8 the parties share liabilities and expenditures based on their proportions clause provides special_allocation rules concerning the depreciation of the property for the period ending d19 depreciation is allocable b to c and a to d for calendar years beginning after d19 all depreciation is allocable to c until its capital_account reaches zero at the end of the calendar_year to which such depreciation is attributable after first taking into account other adjustments to c's capital_account for such calendar_year if c's capital_account reaches zero depreciation is allocable to d until its capital_account reaches zero at the end of the calendar_year to which such depreciation is attributable after first taking into account other adjustments to d's 7the response to national office’s questions states with respect to question number that d had to achieve a certain minimum rate of return in order to satisfy certain country2 regulatory requirements and the preference return was given to achieve this required minimum rate of return in footnote of the taxpayer’s submission dated d18 it states that d’s desire to obtain the preference returns was based on country2 industry accounting conventions that encouraged early and preferred returns further the record of this case also suggests that d received its preference returns in exchange for agreeing to exercise less than its proportionate a interest in the management of the partnership 8as stated above the term deductions does not include depreciation which is discussed below 9clause of the co-ownership deed provides that the accounting year of the partnership ends on march also given the fact that the building was completed in year5 it appears that this rule may apply during all times prior to d19 tam-102096-00 capital_account for such calendar_year if d’s capital_account reaches zero depreciation is allocable b to c and a to d under clause a special rule applies for computing the capital accounts if d assigns its interest to a third party that is a united_states_person as defined in clause in that situation depreciation is allocated to such person in proportion to its interest until c’s capital_account is reduced to zero thereafter depreciation is allocated solely to such person clause modifies the rules for computing the capital accounts of the two partners in the event of a sale of all or part of the property in this event the income from the sale is allocated between c and d so that the ratio of c’s capital_account to d’s capital_account after such allocation equals as nearly as possible the ratio of c's capital_account to d’s capital_account that would have existed if depreciation were allocated between c and d in the amounts of b and a respectively clause provides that each item_of_income gain loss deduction and credit from the property as determined for u s federal_income_tax purposes shall be allocated to c and d in the same manner as they are allocated for purposes of computing the parties’ capital accounts except to the extent otherwise required by sec_704 clause imposes some restrictions on the parties’ ability to transfer or encumber their interests in the property first neither party may assign or encumber its interest in the property to or in favor of a third party if such action would cause the other party to be in breach of any regulatory or statutory requirements second a party’s ability to transfer an interest in the property to a person carrying on an x business as defined in clause is limited third the non-transferring party shall have a right_of_first_refusal with respect to any transfer finally the non-transferring party is entitled to provide the transferring party with a schedule specifying persons to whom a transfer would be objectionable on reasonable legal regulatory or commercial grounds and no transfer may be made to that party in the case of transfers to affiliates in addition to the limitations on transfers to persons carrying on an x business the transferring party must provide evidence of the financial status of the affiliate and if the other party reasonably requires must guarantee the obligations of the affiliate furthermore the affiliate must agree to reassign the transferred interest to the transferring party in the event it ceases to be an affiliate of the transferring party if the restrictions in clause are met the parties have the right to sell their respective share to a third party clause dollar_figure defines share to mean the equitable interest in the property held by a beneficial_owner under the trust created by the co-ownership deed paragraph four of the first schedule attached to the co-ownership deed requires c to pay b and d to pay a of the costs of an appraisal in the absence of direction if one is needed to settle a dispute by one of the parties as to the value of its respective share tam-102096-00 the taxpayer’s reporting of the transfer a’s consolidated federal_income_tax return for year5 included c as a member on that return the following loss was claimed on the sale of the property from c to d basis a of basis present_value of preference returns selling_expenses adjusted_basis less sales proceeds gain loss basis a of basis present_value of preference returns selling_expenses adjusted_basis less sales proceeds gain loss dollar_figurep dollar_figureu dollar_figurev dollar_figurel dollar_figurew dollar_figuree dollar_figurex10 dollar_figurep dollar_figureu dollar_figurez dollar_figurel dollar_figureaa dollar_figuree dollar_figureab11 on a’s amended consolidated federal_income_tax return for year5 a claimed a loss greater than that reported on its initial tax_return the calculation of the loss is as follows on audit and based upon an appraisal dated d14 a claims it sold an increased interest to d the appraisal concluded that the fair_market_value of c’s and d’s interests in the property was dollar_figureo and dollar_figuren respectively using the values arrived at in the appraisal a concludes that c actually sold a d percent interest in the property to d a reaches this result by adding the fair_market_value of c’s interest to the fair_market_value of d’s interest to come up with a fair_market_value for the property of dollar_figuread a then divides the appraised fair_market_value of d’s interest by the sum of the appraised values of c’s and d’s interests in the property dollar_figuread to conclude that d owned a d percent share of the property by increasing the interest it sold to d a purports to have recognized a significantly increased loss on the transaction from the foregoing a’s computation of the loss incurred on the sale of the property to d is as follows cost_basis d of basis dollar_figurep dollar_figureae the equivalent of the loss claimed in u s dollars is dollar_figurey the equivalent of the loss claimed in u s dollars is dollar_figureac tam-102096-00 selling_expenses adjusted_basis less sales proceeds gain loss dollar_figurel dollar_figureaf dollar_figuree dollar_figureag law and analysis issue is the substance of the series of transactions involving the property a sale of part of the property or an economic sham the incoming memorandum states that a reported this transaction as a sale on its original and amended federal_income_tax returns the field argues however that the transaction is an economic sham in general a sale is a transfer of property for money or for a promise to pay money 380_us_563 the test for determining whether a transaction is a sale as opposed to either a lease or a mere financing_arrangement is whether the benefits_and_burdens_of_ownership have passed to the purported purchaser 89_tc_1229 thus whether a transaction is a sale lease or financing_arrangement is a question of fact that must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the attending facts and circumstances 24_tc_1124 the tax_court generally considers the following factors when determining whether the benefits_and_burdens_of_ownership have passed to a purchaser whether legal_title passed to the purported purchaser whether the parties treated the transaction as a sale whether the purchaser acquired an equity_interest in the property whether the contract of sale created an obligation on the part of the seller to execute and deliver a deed and an obligation on the purchaser to make payments whether the purchaser is vested with the right of possession whether the purchaser pays income and property taxes after the transaction whether the purchaser bears the risk of economic loss or physical damage to the property and whether the purchaser receives the profit from the operation retention and sale of the property see 77_tc_1221 although no single factor under the grodt test determines whether a sale has occurred the relative importance of each factor is determined by the facts and circumstances of the particular transaction for example whether the buyer has acquired an equity_interest in the property is the most significant factor that distinguishes a bona_fide sale from a mere financing_arrangement thus the acquisition of an equity_interest may be considered substantive evidence of a sale especially when the form of the transaction is a sale see 544_f2d_1045 9th cir however a taxpayer who does tam-102096-00 not acquire an equity_interest in a property will not have a depreciable_interest in that property either and thus will be viewed as having attempted to acquire mere tax benefits see 79_tc_570 equity is the excess of a property’s fair_market_value over the outstanding balance of any loans encumbering that property stated differently equity is the amount of money that the owner of a property is risking by owning the property thus the owner of a property will profit if the value of the property increases and will suffer a loss if the value of the property decreases in contrast an economic sham is a transaction without economic_substance or a business_purpose economic_substance generally is found when the taxpayer has the expectation of economic profit apart from the realization of tax benefits from the transaction economic profit exists where the projected or anticipated residual_value of the property plus the cash-flow generated by the property permits the new owner of the property to recoup its initial cash investment pay all debt service and expenses and return a profit when the property is resold see 752_f2d_89 4th cir other factors relevant to determining whether a transaction has economic_substance apart from tax benefits include the presence or absence of arm's-length price negotiations 87_tc_983 the relationship between the sale price and fair_market_value 87_tc_970 the structure of the financing and the degree of the parties' adherence to contractual terms helba t c pincite when determining whether a transaction is an economic sham a court generally will examine the business_purpose of the transaction this inquiry examines the taxpayer's subjective purpose for entering into the transaction 85_tc_397 for example statements of corporate directors or officers in the minutes of meetings related to the transaction are relevant to finding a business_purpose statements that indicate legitimate business purposes for choosing a particular structure include those that relate to leveling or removing debt lowering operating costs increasing pre-tax revenue arranging financing or insurance or complying with federal or state regulationsdollar_figure 12the economic_substance and business_purpose inquiries are closely linked to the general inquiry into whether a transaction is an economic sham the computer leasing cases are excellent examples of the relationship of these three inquiries in determining whether a transaction has been entered into primarily to obtain tax benefits compare 91_tc_838 multiple-party equipment_leasing transaction was not a sham taxpayers had acquired benefits_and_burdens_of_ownership of the equipment investment was at risk and transaction was entered into for profit with goldwasser v commissioner t c memo petitioner did not have business_purpose for entering into lease of certain computer equipment tam-102096-00 for example 68_tc_767 illustrates how a court will examine of all of the facts and circumstances including whether a valid business_purpose exists to determine the economic_substance of a transaction in miller college leased land to cdc for dollar_figure per year immediately thereafter cdc leased the land plus buildings to be constructed thereon to college for years under a leaseback agreement cdc then constructed two buildings on the land to college’s specifications cdc signed a 25-year mortgage note from bank to finance construction that note was secured_by college’s interest in the land and the buildings to be built and by college’s payments to cdc under the leaseback college’s net monthly rental payments under the leaseback agreement equaled the sum of cdc’s monthly mortgage payments plus dollar_figure per month at the end of the leaseback term which coincided with the end of the payments to bank on the mortgage note college automatically will acquire title to the buildings as well as the reversion of the land with no additional payments being necessary during the term of the leaseback college paid all maintenance taxes assessments and insurance on both the land and the buildings miller acquired cdc’s rights under the leaseback but not cdc’s obligations thereunder for dollar_figure after examining all the facts and circumstances the miller court found that the dollar_figure per month payment to cdc though denominated as rent actually was a series of fee payments for services provided by cdc to college thus all miller had acquired for his dollar_figure payment to cdc was a right to the stream of dollar_figure monthly payments for the duration of the leaseback he did not acquire ownership of the buildings t c pincite the court noted that the key to cdc's financing package was the fact that nonprofit institutions ie college cannot use_tax benefits ie depreciation whereas private investors can the court distinguished the legal right of every taxpayer to legally reduce taxes from certain business arrangements that must be closely scrutinized to ensure they have purpose substance or utility apart from their anticipated tax consequences id in essence the court found that the mortgage was made to college not cdc and that college not cdc had made the capital_investment in the buildings cdc was found to be a mere straw corporation that held only the barest of legal_title because neither cdc nor miller made any capital_investment in the buildings the court held that neither was entitled to depreciation or amortization accordingly under the substance of the transaction college owned the land and the buildings c’s case differs from the economic sham cases which often involve a circular flow of funds or an anticipated pre-tax economic return that is insignificant compared to the anticipated after-tax net returns see 364_us_361 157_f3d_231 3d cir c and d transaction did not have economic_substance and petitioner did not prove that he acquired burdens and benefits of ownership of equipment or that nonrecourse note used to finance transaction constituted genuine indebtedness tam-102096-00 structured their transaction as a sale to d of a portion of c’s interest in the property with the property to be held and managed in a co-ownership arrangement that the parties agreed to treat as a partnership for federal_income_tax purposes c received dollar_figuree from d and both parties acted in accordance with the draft co-ownership deed reflecting d’s interest in the property and entitlement to receive special returns for the first n5 years of the underlease no one has argued that this flow of funds was circular moreover the facts of the case suggest that the transaction was not motivated solely to avoid taxes or to generate losses c had valid business reasons for entering into the transaction principally a desire to reduce its exposure to the vagaries of the local real_estate market accordingly unlike the taxpayer in miller d acquired more than a series of cash flows for its investment when the property is sold c and d will share the proceeds based upon their relative capital accounts subject_to d’s entitlement to receive at least a of those proceeds d will enjoy a gain if its share of the proceeds is more than its adjusted_basis in the property or suffer a loss if its share of the proceeds is less than its adjusted_basis in the property applying the grodt test to the facts of this case we believe that c sold d an equity_interest in the property c and d are not related parties upon receiving dollar_figuree from d c and d observed and performed their respective obligations under the co- ownership deed as if it had been completed a has consistently reported this transaction as a sale for federal_income_tax purposes the fact that d is not entitled to immediate physical possession of the property and not obligated to pay property taxes after the transaction does not change the outcome of this case because d’s role as co-landlord under a net underlease to b is essentially a logical extension of its right of possession ie all owners of property give up physical possession when their property is leased c and d are entitled to profit from that lease if b were to terminate its lease of the property c and d will be entitled to physical possession of the property and or rent from another tenant and their joint obligation to pay property taxes will arise thus we conclude that this transaction is not an economic sham issue is the substance of the series of transactions involving the property a financing_arrangement the incoming memorandum also asks whether this transaction may be viewed as a sale leaseback_transaction for a of the property and if so viewed may be recharacterized as a financing_arrangement for federal_income_tax purposes although this transaction was structured as a sale of a partial interest in the property whose co- ownership would be treated as a partnership not a sale leaseback examination of the precedent involving sale leasebacks will be helpful see eg revrul_72_543 1972_2_cb_87 transaction in form of sale leaseback is financing where under terms of leaseback taxpayer-lessee never actually parts with burdens and benefits of ownership to the property for federal_income_tax purposes the supreme court has long recognized the principle that a taxpayer may not disavow the form chosen for its transaction it has observed that while a taxpayer is tam-102096-00 free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not 308_us_473 293_us_465 and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 although taxpayers may not be able to disavow the form chosen for a particular transaction the service and the courts may pierce the form of a transaction and tax it according to substance for example in 308_us_252 a taxpayer conveyed property to a bank as trustee and then leased the property back for a term of ninety-nine years the supreme court acknowledged that in the field of taxation administrators of the laws and the courts are concerned with substance and realities and formal written documents are not rigidly binding id pincite u s pincite the court agreed with the taxpayer that the transaction though structured in the form of a sale leaseback was in substance a loan secured_by the property it held that the taxpayer as the party who bears the burden of exhaustion of capital_investment in the property is entitled to the deduction for depreciation regardless of the fact that the taxpayer had by agreement designated another party as the legal owner lazarus is cited often for the proposition that in the sale leaseback area the substance of the transaction rather than its form is controlling for federal tax purposes 435_us_561 is another case in which the supreme court examined the realities of a transaction to determine which party is entitled to claim deductions from the ownership of the property the issue was whether a transaction in the form of a sale leaseback should be recognized as such there a state bank unable to obtain a mortgage to finance construction of a building for its headquarters entered into a sale leaseback agreement under which petitioner lyon took title to the building and leased it back to the bank the agreement obligated the bank to pay rent equal to the principal and interest payments on lyon’s mortgage and gave the bank an option to repurchase the building at various times at prices equal to the sum of the then unpaid balance of the mortgage lyon’s initial dollar_figure investment and percent interest compounded on that investment on its tax_return for the year in which the bank took possession of the completed building lyon accrued the rent from the bank and claimed as deductions depreciation on the building interest on its construction loan and mortgage and other related expenses the service disallowed the deductions on the ground that lyon did not own the building for tax purposes the service argued that while the form of the transaction was that of a sale leaseback in substance it was a financing_transaction in which lyon lent the bank dollar_figure and acted as a conduit for the payment of principal and interest to the mortgagee the supreme court stated that i n a number of cases the court has refused to permit the transfer of formal legal_title to shift the incidence of taxation attributable to ownership of property where the transferor continues to retain significant control_over the property transferred it explained that i n applying this doctrine_of tam-102096-00 substance over form the court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed the court has never regarded ’the simple expedient of drawing up papers’ cite omitted as controlling for tax purposes when the objective economic realities are to the contrary u s pincite it analyzed the economic realities of the transaction and found that the agreement involved a true lease of the building and was not a mere financing device under which the bank would be considered the tax owner of the building the court stated w here there is a genuine multiple party transaction with economic_substance which is compelled or encouraged by business or regulatory realities ie imbued with tax independent considerations and is not shaped solely by tax_avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties expressed another way so long as the lessor retains significant and genuine attributes of the traditional lessor status the form of the transaction adopted by the parties governs for tax purposes what those attributes are in any particular case will necessarily depend upon its facts id pincite the frank lyon court held that the taxpayer owned the property for federal tax purposes because his capital was invested therein while lyon did transfer the use and possession of the building to the bank the court found that he retained substantial burdens and benefits of ownership in the building including liability on the debt in addition lyon was exposed to a residual_value risk because the bank could walk away from the relationship at the end of the lease_term and probably would do so if the option_price exceeded the then fair_market_value of the building frank lyon is significant because it illustrates the principle that for federal tax purposes the substance of a sale leaseback_transaction is controlling to determine that substance the supreme court will examine which party holds the burdens and benefits of ownership to the property although frank lyon involved three parties and this case involves only two we think that frank lyon is relevant because it examined the substance of the transaction addressed the importance of the taxpayer’s having capital at risk in determining the bona fides of the transaction and looked behind the matching of a flow of funds to determine whether the transaction is in substance a financing therefore we conclude that this transaction is not a financing_arrangement because d lacks the critical indicia of a creditor in particular d did not receive any evidence_of_indebtedness concerning its dollar_figuree investment and is not entitled to a stated rate of return on that investment furthermore although d is entitled to special returns under the co-ownership deed d is not entitled to receive all its money before c receives any of its money in the event the property is sold unlike most financings d does not receive tam-102096-00 a sum certain by a certain date that resembles a repayment of principal its return can fluctuate as discussed earlier if the value of the property appreciates d will share in that appreciation if the value declines substantially d bears the risk of economic loss if d wants to transfer or assign its interest in the property d first must offer it to c each of these features distinguishes this case from a financing where the opportunity for gain and risk of loss generally is fixed or subject_to a collar accordingly d’s interest in the property is akin to that of an equity holder not a mortgagee which indicates that the transaction is a sale lastly we note that the character of the transaction as a sale is consistent with the form of the transaction as a sale issue if the substance of the transactions is a sale of part of the property what portion of the property was sold the key to determining the portion of the property sold to d is to determine over what portion of the property the benefits_and_burdens_of_ownership passed to d as discussed above the tax_court generally considers eight factors when determining whether the benefits_and_burdens_of_ownership have passed to a purchaser see grodt mckay realty inc t c pincite whether the benefits_and_burdens_of_ownership have passed is a question of fact that must be ascertained from the intention of the parties as evidenced by the written agreements read in light of the attending facts and circumstances 24_tc_1124 aff’d 241_f2d_288 9th cir the portion of the property sold is inherently a factual determination based on our review of the documents submitted to the national_office we believe there are definitive indicators that should be considered in resolving this question such indicators are found in the documents executed by the parties the internal memoranda leading up to the transactions and all the facts and circumstances surrounding the transactions as we know them as a legal matter our interpretation of the four-corners of the co-ownership deed indicates c sold at least a a ownership_interest in the property to d the co- ownership deed gives d certain rights and responsibilities vis-a-vis the property clause sec_9_1 and sec_5 of the co-ownership deed generally require d to be responsible for a of the liabilities expenditures and depreciation of the property clause of the co-ownership deed entitles d to a of the net_income from the property after the period of special_allocation of income is complete if there is a net_loss clause requires d to be responsible for a however because the co-ownership deed grants d a preferred or special_allocation of partnership income for the first n5 years of the partnership it is not clear and unambiguous13 exactly how much if any of the property 13cf 378_f2d_771 3d cir cert_denied 389_us_858 264_f2d_305 2d cir tam-102096-00 in excess of a was sold consequently it is necessary to consider extrinsic evidence to determine the nature of the item d exchanged to receive the special_allocation ie whether it was cash and related to the purchase of a larger than a interest in the property whether it was some non-cash partnership benefit d gave to c or whether it was some combination of the two on its initial and amended returns taxpayer calculated its gain loss from the sale of the property by allocating a of its basis against the total consideration received from d such a position is rather close to the position taken on the initial tax_return filed for the partnership for year5 in which d’s initial capital_account was stated at approximately f and c’s capital_account was stated at approximately g of the total capital in the partnership further the partners’ respective interests in the capital and profits of the partnership were detailed as a for d and b for c as discussed below we are not persuaded by the taxpayer’s after-the-fact restatement of these accounts for year6 and beyond upon audit however taxpayer now asserts a different theory for calculating the gain_or_loss from the sale taxpayer now asserts that it actually sold a d ownership_interest in the property a requested an appraisal of c’s b interest and d’s a interest as of d11 the appraisal valued d’s a interest at dollar_figuren taking into account d’s right to the preference return and valued c’s b interest at dollar_figureo taking into account c’s limited right to rental income during the preference return_period a used these numbers to determine that d purchased a d percent interest by dividing the appraised value of d’s interest by the sum of the two values ie dollar_figuren dollar_figuread d by this method taxpayer attempts to transform an appraisal of an a interest in the property into the justification for a claim that it sold a d percent interest in the property we reject taxpayer’s theory because it is not consistent with the documents executed by the parties the internal memoranda leading up to the transactions or common-sense business practices in a straightforward partnership arrangement with no special allocations if c had sold a a interest in the property to d and the parties formed a partnership immediately thereafter by contributing their respective interests in the property d would have a a interest in the partnership capital and profits and would be entitled to a of the income deduction loss and credits of the partnership however the co- ownership deed here which acts as the partnership_agreement among the partners clearly grants d a preferred or special_allocation of partnership income for the first n5 years of the partnership this preferred allocation is not offset by special allocations of partnership income to c in later years rather after d has received its preferred returns for the first n5 years of the underlease d is entitled to a of the net_income produced by the partnership further upon disposition of the property d is entitled to no less than a of the proceedsdollar_figure these allocations from the co-ownership deed taxpayer argues that c sold a d interest in the property to d taxpayer tries to buttress its argument by stating that the initial capital accounts of the partnership were tam-102096-00 suggest that d has an equity_interest in the partnership beyond the period for which its is entitled to preferred or special allocations of rental income in an amount equal to a accordingly it appears that c sold at least a a interest in the property to d a memorandum leading up to the transactions suggests that d received the preferential or special allocations in excess of a of the rental income in exchange for agreeing to exercise less than a a interest in the management of the partnership and the property further another memorandum dated d20 just four months prior to d5 states that the consideration to be paid_by d dollar_figuree would result in d overpaying for its a interest by dollar_figureak if the overpayment is subtracted from the actual consideration to be paid_by d and divided by the a described as being sold the result is the value of the property according to taxpayer’s calculations at that time the calculation results in a value for the property of approximately dollar_figureaj which is significantly in excess of the value of the property asserted by taxpayer on audit if the total consideration paid_by d is divided by the estimated value of the property suggested in the memorandum d would have been paying approximately f with c retaining g of the total value of the property these percentages are the exact percentages credited to c’s and d’s capital accounts on the partnership’s initial tax_return discussed above and seem to be a strong indicator of the parties’ agreement the memorandum dated d20 was written just four months prior to d5 and taxpayer has presented no persuasive evidence that the property significantly declined in value before d5 and that the parties took this into account in their negotiationsdollar_figure this suggests that while c may have sold a greater than a interest in the property to d the amount actually sold was not much greater than a finally it appears that standard business practices would dictate that when property is being sold the buyer and seller would first agree on the portion of the property to be sold and then determine the consideration to be paid for such portion supporting this conclusion is the fact that ten months prior to d’s first payment on d5 d offered and c rejected to purchase a h interest in the property for the exact consideration eventually paid_by d d’s prior offer to purchase the property indicates established with d’s capital_account representing d of the total capital in the partnership and that if the property were sold the day after the formation of the partnership d would have been entitled to its dollar_figuren contribution to the partnership which taxpayer claims was d of the total capital of the partnership because the partnership’s initial tax_return shows otherwise we reject taxpayer’s representation that the partnership’s capital accounts were initially established with d’s capital_account showing a d interest of the total capital in the partnership further and as discussed more fully in the text we reject taxpayer’s reliance on the appraisal it received we note that the taxpayer has relied on certain other memoranda to assert that the value of the property was less than that which can be surmised from the memorandum prepared on d5 however considering all the facts and circumstances we find taxpayer’s assertions unconvincing tam-102096-00 that both c and d were conscious of the need to identify the consideration paid and the portion of the property being purchased further evidence is found in a memorandum dated d20 which is after d’s offer and prior to d5 which states that d was going to overpay for its a interest in the property but that the preferred returns would make up for the difference with that in mind it strains credulity to accept taxpayer’s assertion that c sold a d interest in the property to d taxpayer’s position is based upon an appraisal of the property that was conducted after the actual transaction had been consummated and as discussed below is based on a value of the property on an irrelevant date it is difficult to accept that sophisticated taxpayers such as c and d would enter into a significant transfer of property without first clearly identifying the portion of the property sold and the amount of the consideration to be paid especially in light of the fact that the buyer made a prior offer to purchase a specific_portion of the property for the exact consideration eventually paid however taxpayer would have the service believe that c and d entered into their transactions agreeing upon the consideration to be paid but with the portion sold to be determined by an appraisal to be completed after the actual saledollar_figure such a position is not only inconsistent with the plain language of the documents carrying out the transactions and the internal memoranda prior to the transaction but it is inconsistent with what we believe to be common business practices and common sense moreover taxpayers methodology in determining the portion of the property which was sold is logically flawed taxpayer uses the appraisal conducted by appraisers to conclude that c sold a d interest in the property to d however the appraisal of the property provided an estimate of the value of the property as of d4 we believe that the proper time to analyze the portion of the property sold is d5 which is when d made its first payment and agreed to enter into the transaction to purchase the property the value of the property on d5 is a factual matter but we believe based upon the documents executed by the parties and the internal memoranda leading up to the transactions that it was approximately dollar_figureaj on the other hand carrying taxpayer’s methodology to its logical extreme results in treating d as purchasing the entire property if the value of the property fell sufficiently in value between d5 and d4 this illustrates the flaw in the logic of the taxpayer’s methodology the portion of the property that was purchased by d was not dependent upon the change in value of the property after d5 whatever deal was struck by c and d was struck as of d5 the date that d made a payment of dollar_figuref and c became legally obligated to follow through with the sale upon d’s payment of the remainder of the purchase_price as suggested by the memorandum dated d20 the value of d’s interest in the property as of d5 was approximately dollar_figureai and the total value of the property was approximately dollar_figureaj based on the legal documents and the substance of the transactions we believe that c sold at least a a interest in the property to d but the actual portion sold is not we note that the appraisal was completed more than months after d had paid the full purchase_price for its interest and after the due_date for the partnership’s initial tax_return tam-102096-00 the d interest asserted by the taxpayer the underlying documents the internal memoranda leading up to the transactions and all the facts and circumstances suggest that the actual portion of the property sold by c to d is much closer to a a interest in the property than the d claimed to have been transferred by taxpayer issue if the substance of the transactions is a sale of part of the property how should the taxpayer’s basis in the property be allocated for determining the gain_or_loss on the part sold sec_61 of the internal_revenue_code provides that gross_income includes gains derived from dealings in property sec_1001 of the code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 and the loss shall be the excess of the adjusted_basis over the amount_realized sec_1001 defines the amount_realized from the sale_or_other_disposition of property as the sum of any money received plus the fair_market_value of any property received sec_1011 of the code provides that the adjusted_basis for determining gain_or_loss from the sale_or_other_disposition of property shall be the basis determined under sec_1012 or other applicable sections of subchapter_o and subchapters c k and p adjusted as provided in sec_1016 sec_1012 of the code provides that the basis_of_property shall be the cost of the property except as otherwise provided in subchapter_o and subchapters c k and p sec_1_1012-1 of the income_tax regulations defines cost to be the amount_paid for the property in cash or other_property sec_1016 of the code requires a property’s basis be adjusted to reflect expenditures receipts losses or other items properly chargeable to the capital_account additionally under sec_1016 basis is decreased for exhaustion wear_and_tear obsolescence amortization and depletion see also sec_1 a of the regulations the taxpayer usually bears the burden of proving the adjusted_basis of property 283_us_223 when only a part of a larger property is sold sec_1_61-6 of the regulations provides that the cost or other basis of the entire property shall be equitably apportioned among the several parts and the gain realized or loss sustained on the part of the entire property sold is the difference between the selling_price and the cost or other basis allocated to such part b’s basis in the property was dollar_figurep under the agreement for lease between b and c dated d1 b transferred the right to obtain a 999-year lease of the property c agreed to issue n1 shares of dollar_figurea nominal value stock to b at the time the lease was tam-102096-00 executed and to pay b a yearly rent of one peppercorn if demanded we do not know whether c ever issued the stock to b who as we understand the facts already owned all of c’s stock we do know that the lease was not executed until d13 but at that time the parties were b and d and e nevertheless the transfer of the right to obtain a year lease of the property at stated nominal consideration under the agreement for lease is a transfer of property subject_to sec_351 of the internal_revenue_code as a result c’s basis in the property carries over from b under sec_362 under sec_1_61-6 of the regulations c is required to equitably apportion its basis between the part sold and the part retained the portion of the property sold must be determined by the field based upon the information we have reviewed it appears that the basis of the property should be allocated in the same proportion as the portion determined to be sold in issue three a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
